Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 1 of 21




          Exhibit 1
             Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 2 of 21



 1   James R. Patterson, CA State Bar No. 211102
     Jennifer M. French, CA State Bar No. 265422
 2   PATTERSON LAW GROUP, APC
     1350 Columbia Street, Suite 603
 3   San Diego, CA 92101
     Telephone: (619) 756-6990
 4   Facsimile: (619) 756-6991
     jim@pattersonlawgroup.com
 5   jenn@pattersonlawgroup.com
 6   Attorneys for Plaintiffs and the Class

 7   [Additional counsel on signature page]
 8
 9                                   UNITED STATES DISTRICT COURT

10                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
12   BUCKEYE TREE LODGE AND SEQUOIA                     Case No. 3:16-cv-04721-VC
     VILLAGE INN, LLC, a California limited
13   liability company, 2020 O STREET
     CORPORATION, INC, D/B/A THE MANSION                CLASS ACTION
14   ON O STREET, PROSPECT HISTORIC
     HOTEL, and SHILOH MORNING INN, LLC, a              STIPULATION OF CLASS ACTION
15   Oklahoma limited liability company,                SETTLEMENT AND RELEASE
     individually and on behalf of themselves and all
16   others similarly situated,
17          Plaintiffs,
18   vs.
19
     EXPEDIA, INC., a Washington corporation;
20   HOTELS.COM, L.P., a Texas limited
     partnership; HOTELS.COM GP, LLC, a Texas
21   limited liability company; ORBITZ, LLC, a
     Delaware limited liability company,
22
23          Defendants.

24
25
26
27

28
30
                          STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                      Case No. 16-cv-04721-VC
             Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 3 of 21



 1          Subject to Court approval under Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs
 2   Buckeye Tree Lodge and Sequoia Village Inn, LLC, 2020 O Street Corporation, Inc. D/B/A The
 3   Mansion on O Street, Prospect Historic Hotel, and Shiloh Morning Inn, LLC (together, “Plaintiffs”), on
 4   behalf of themselves and the Class defined below, and Defendants Expedia, Inc., Orbitz, LLC,
 5   Hotels.com, L.P., and Hotels.com GP, LLC (collectively, “Expedia”) hereby enter into this agreement to
 6   settle this action subject to the terms and conditions described below.

 7                                              I. DEFINITIONS
 8          1.      Unless otherwise defined herein, capitalized terms used in this Stipulation of Class Action
 9   Settlement and Release (“Stipulation” or “Settlement”) shall have the meanings set forth below:
10                  a.      “Action” refers to the action currently pending before the United States District
11   Court for the Northern District of California, entitled Buckeye Tree Lodge and Sequoia Village Inn, LLC,
12   et al. v. Expedia, Inc., et al., Case No. 3:16-cv-04721-VC.
13                  b.      “Attorney’s Fees and Costs” means the sum of two million one hundred thousand
14   dollars and zero cents that Expedia agrees to pay Class Counsel for attorney’s fees and costs.
15                  c.      “Class” or “Class Members” is defined to mean hotels that do not have booking
16   agreements with Expedia and are not capable of being booked through Expedia, but appear on Expedia’s
17   websites. The definition includes hotels that appeared on Expedia’s websites when they were not capable of
18   being booked through Expedia at some point during the Class Period, regardless of whether they previously

19   had booking agreements with Expedia or later entered into agreements with Expedia that gave Expedia

20   booking capabilities. In addition, it includes hotels about whom Expedia will make similar statements in the

21   future despite being incapable of booking rooms at those hotels.

22                  d.      “Class Counsel” shall collectively refer to James R. Patterson and Jennifer M.
23   French, Patterson Law Group, APC; Charles J. LaDuca, Joel Davidow, and Alexandra C. Warren, Cuneo
24   Gilbert and LaDuca, LLP; and Tony C. Richa, Richa Law Group.
25                  e.      “Class Period” shall mean from August 17, 2012 through the Approval Date.
26                  f.      “Class Representatives” shall refer to the Plaintiffs in the Action, Buckeye Tree
27   Lodge and Sequoia Village Inn, LLC, 2020 O Street Corporation, Inc. D/B/A The Mansion on O Street,

28   Prospect Historic Hotel, and Shiloh Morning Inn, LLC.
                                                  1
30
                         STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                     Case No. 16-cv-04721-VC
             Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 4 of 21



 1                  g.      “Complaint” refers to the Second Amended Consolidated Class Action Complaint
 2   filed on November 9, 2018 (ECF No. 147).
 3                  h.      “Court” refers to the United States District Court, Northern District of California.
 4                  i.      “Defense Counsel” shall refer to Simon J. Frankel, Emily Johnson Henn, Megan
 5   L. Rodgers, and Amy S. Heath of Covington & Burling LLP.
 6                  j.      “Approval Date” means the date the on which this Court enters an order giving

 7   final approval of this Settlement. The Effective Date is the Approval Date.
 8                  k.      “Approval Order” means the Court’s order granting approval of this Settlement.
 9                  l.      “Approval Hearing” means a hearing set by the Court to review the Settlement
10   and determine whether the Court should approve this Settlement, consider the request for attorney’s fees
11   and costs submitted by Class Counsel, and consider the request for Class Representative Incentive
12   Awards.
13                  m.      “Incentive Awards” shall refer to payments to the Class Representatives for their
14   services in this Action and as consideration for their general release of all individual claims against
15   Released Parties. This payment is subject to Court approval and shall not exceed $50,000, divided
16   equally among the Class Representatives.
17                  n.      “Released Parties” or “Releasees” means Defendants Expedia, Inc., Orbitz, LLC,
18   Hotels.com, L.P., Hotels.com GP, LLC, Venere Net S.r.L., Trivago GmbH, and Expedia Australia
19   Investments Pty Ltd., and all present and former parent companies, subsidiaries shareholders, officers,
20   directors, employees, agents, attorneys, insurers, successors, and assigns. Released Parties shall not
21   include third party providers or partners.
22                  o.      “Settlement” or “Settlement Agreement” shall mean this Stipulation and the class
23   action settlement contemplated by this Stipulation.
24                  p.      “Websites” shall mean and include Hotels.com, Expedia.com, Orbitz.com,
25   Trivago.com, Wotif.com, Hotwire.com, Ebookers.com, Cheaptickets.com, and Travelocity.com.

26                       II. BACKGROUND AND REASONS FOR SETTLEMENT
27          2.      The Complaint alleges the following causes of action: (1) Violation of the Lanham Act,

28   15 U.S.C. § 1125 (False Association); (2) Violation of the Lanham Act, 15 U.S.C. § 1125 (False
                                                  2
30
                         STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                     Case No. 16-cv-04721-VC
             Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 5 of 21



 1   Advertising); (3) Violation of California Business & Professions Code § 17200, et seq. (Unfair

 2   Competition); (4) Violation of California Business & Professions Code § 17500, et seq. (False

 3   Advertising); and (5) Unjust Enrichment and Restitution.

 4          3.      On March 13, 2019, the Court granted in part and denied in part Plaintiffs’ motion for

 5   class certification of the Lanham Act false advertising claim and certified the Class under Rule 23(b)(2)

 6   of the Federal Rules of Civil Procedure. (ECF No. 164.) On September 9, 2020, the Court issued its order

 7   clarifying the Class definition, denying in part the Parties’ cross-motions for summary judgment, and

 8   denying Expedia’s motion to exclude Plaintiffs’ expert witness. (ECF No. 229.)

 9                                    III. TERMS OF THE SETTLEMENT
10          4.      Injunctive Relief.
11                  a.         In consideration for the complete and final settlement of the Lawsuit, the Releases,
12   and other promises and covenants set forth in this Settlement Agreement, and subject to the other terms
13   and conditions herein, Expedia agrees to implement, within thirty (30) days of the entry of the Approval
14   Order, the following injunctive relief:
15                        i.          Expedia shall use best efforts to ensure that properties with which Expedia
16   does not have a contract and that have no relationship with a third party provider to the Websites (“class
17   member properties”) do not appear in search results on the Websites with unavailability messaging or on
18   a property details page with unavailability messaging. Recognizing that technology is evolving, best
19   efforts may include steps currently taken by Expedia and those that have been implemented since the
20   filing of this Action, such as contractually requiring third party providers to notify Expedia when a hotel
21   terminates its relationship with that third party and using technological controls to prevent hotels from
22   appearing in search results when third parties notify Expedia that a hotel has terminated its relationship
23   with that third party. Nothing in this Paragraph 4(a)(i) shall prevent Expedia from taking different or
24   additional steps to ensure that class member properties do not appear in search results with unavailability
25   messaging or on property details pages with unavailability messaging. To the extent that Expedia
26   becomes aware that a class member property is appearing next to unavailability messaging, Expedia shall
27   act promptly to remove that property from its Websites.

28
                                                  3
30
                         STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                     Case No. 16-cv-04721-VC
               Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 6 of 21



 1                        ii.          Expedia shall remove from the Websites any property that terminates its
 2   contract with Expedia and that is not available to Expedia through a third party provider to the Websites.
 3                       iii.          Expedia shall use best efforts to ensure that search engine marketing,
 4   search engine optimization, and social media advertisements for the Websites do not identify by name
 5   class member properties that are not in and of themselves attractions.
 6                       iv.           To the extent it has not already done so, Expedia will notify all third party

 7   providers that when a hotel with which the third party has contracted terminates its agreement with that
 8   third party, the third party must provide accurate availability information to Expedia to allow it to remove
 9   the property from the Websites.
10                  b.          Expedia further acknowledges that it has made changes in its business practices to
11   prevent non-affiliated Class Members from being advertised on the Websites with unavailability
12   messages following the initiation of this Action, including the specific changes in practice that have been
13   identified to the Court during the pendency of the case.
14                  c.          The terms of this injunction shall be in effect for three (3) years from the Approval
15   Date.
16           5.     Attorney’s Fees and Costs and Incentive Awards.
17                  a.          Subject to Court approval, Expedia shall pay a total of $2,100,000.00 in full
18   satisfaction of Class Counsel’s Attorney’s Fees and Costs. The Parties acknowledge and agree that this
19   sum was proposed by the mediator Judge Edward Infante in connection with a mediator’s proposal that
20   was accepted by all Parties at the conclusion of two arm’s-length mediations before Judge Infante.
21                  b.          Subject to Court approval, Expedia shall pay a total of $50,000 for Incentive
22   Awards to be split evenly amongst the four Class Representatives ($12,500 each). The Parties
23   acknowledge and agree that this sum was proposed by the mediator Judge Edward Infante in connection
24   with a mediator’s proposal that was accepted by all Parties at the conclusion of two arms-length
25   negotiations before Judge Infante.
26                  c.          Class Counsel will apply to the Court for approval of payment of $2,100,000.00 in
27   Attorney’s Fees and Costs, and $50,000 for Incentive Awards to Plaintiffs, which Expedia agrees not to

28   oppose.
                                                  4
30
                         STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                     Case No. 16-cv-04721-VC
             Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 7 of 21



 1                  d.     No later than thirty (30) days after the Effective Date or Expedia’s receipt of an
 2   IRS Form W-9 for Class Counsel, whichever is later, Expedia shall transmit the Court-approved
 3   Attorney’s Fees and Costs, and Incentive Awards to Class Counsel.
 4          6.      Limitations on use of Settlement.
 5                  a.     Non-Admission. Released Parties expressly disclaim and deny any wrongdoing or
 6   liability whatsoever. Nothing in this Settlement Agreement, nor any part of the related approval

 7   proceedings, shall be construed as or deemed to be an admission by any Party of any liability, culpability,
 8   negligence, or wrongdoing toward any other Party, or any other person, and the Parties specifically
 9   disclaim any liability, culpability, negligence, or wrongdoing toward each other or any other person.
10   Each of the Parties has entered into this Stipulation with the intention to avoid further disputes and
11   litigation with the attendant inconvenience, expenses, and contingencies. Nothing herein shall constitute
12   any admission by Released Parties of wrongdoing or liability, or of the truth of any factual allegations in
13   the Action. Nothing herein shall constitute any admission by any of the Plaintiffs regarding the merits of
14   the Claims in this Action, including but not limited to claims for false advertising under the Lanham Act.
15   Nothing herein shall constitute an admission by Released Parties that the Action was properly brought as
16   a class or representative action other than for settlement purposes. To the contrary, Released Parties have
17   denied and continue to deny each and every material factual allegation and all Claims. To this end, the
18   Settlement of the Action, the negotiation and execution of this Stipulation, and all acts performed or
19   documents executed pursuant to or in furtherance of this Stipulation or the Settlement are not, shall not
20   be deemed to be, and may not be used as, an admission or evidence of any wrongdoing or liability on the
21   part of Defendant or of the truth of any of the factual allegations in the Complaint in the Action and are
22   not, shall not be deemed to be, and may not be used as, an admission or evidence of any fault or omission
23   on the part of Released Parties in any civil, criminal or administrative proceeding in any court,
24   administrative agency or other tribunal.
25                  b.     Neither this Settlement nor any of its terms shall be offered or used as evidence by
26   any of the Parties, Class Members, or their respective counsel in this Action or any other administrative
27   or legal proceeding, excluding only proceedings to approve and/or enforce this Settlement.

28
                                                  5
30
                         STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                     Case No. 16-cv-04721-VC
             Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 8 of 21



 1                  c.     Press Statements. The Parties shall not issue any press releases announcing the
 2   Settlement. In response to any media inquiries regarding the Settlement, the Parties may refer to publicly
 3   filed documents in the Action. The Parties shall not otherwise make any other public comments or
 4   statements to the media concerning the settlement.
 5                                      IV. RELEASE OF CLAIMS
 6          7.      Provided that the Court approves this Settlement Agreement, Plaintiffs, on behalf of

 7   themselves and their heirs, representatives, assigns, trusts, executors, and attorneys, hereby release and
 8   discharge Released Parties, and each of Released Parties’ respective past and present officers, parent
 9   companies, subsidiaries shareholders, officers, directors, employees, agents, attorneys, insurers,
10   successors, assigns, insurance companies, and attorneys, from any and all liabilities, claims, causes of
11   action, damages (whether actual, compensatory, statutory, punitive, or of any other type), penalties,
12   losses, or demands, whether known or unknown, existing, suspecting, or unsuspected, that Plaintiffs
13   might or might have against them as of the date of this Agreement. Nothing in this release affects
14   Plaintiffs’ rights under this Settlement Agreement to apply for an award of Attorney’s Fees and Costs or
15   Incentive Awards, as described in this Agreement.
16          8.      Provided that the Court approves this Agreement, the Class Members other than Plaintiffs,
17   on behalf of themselves and their heirs, representatives, assigns, trusts, executors, and attorneys, hereby
18   release and discharge Released Parties, and each of Released Parties’ respective past and present officers,
19   parent companies, subsidiaries shareholders, officers, directors, employees, agents, attorneys, insurers,
20   successors, assigns, insurance companies, and attorneys, from any and all claims for injunctive relief,
21   other similar equitable relief, or any relief available under Rule 23(b)(2) (which does not include any
22   potential claims for monetary damages of any kind), whether known or known, existing, suspected, or
23   unsuspected, that were or reasonable could have been asserted based on the factual allegations in this
24   Lawsuit that occurred during the Class period.
25          9.      Plaintiffs knowingly and voluntarily waive the protections of California Civil Code
26   section 1542, which provides as follows: “A general release does not extend to claims which the creditor
27   does not know or suspect to exist in his or her favor at the time of executing the release, which if known

28   by him or her must have materially affected his or her settlement with the debtor.”
                                                  6
30
                         STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                     Case No. 16-cv-04721-VC
             Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 9 of 21



 1                  V. DUTIES OF THE PARTIES PRIOR TO COURT APPROVAL
 2         10.      The Parties shall submit this Settlement to the Court in support of Plaintiffs’ Motion for
 3   Settlement Approval and determination by the Court as to its fairness, adequacy, and reasonableness.
 4          11.     Plaintiffs shall apply for an Order Granting Approval of Proposed Class Action
 5   Settlement. Within thirty (30) days of the signing of this Settlement Agreement, and subject to Court
 6   approval, Plaintiffs shall apply for an Order Granting Approval of Class Action Settlement, which shall

 7   provide, among other things, as follows:
 8                  a.     Approving the Settlement, adjudging the terms thereof to be fair, reasonable, and
 9                         adequate, and directing consummation of its terms and provisions;
10                  b.     Approving Class Counsel’s application for an award of Attorney’s Fees and Costs;
11                  c.     Approving the Class Representative Incentive Awards; and
12                  d.     Retaining continuing jurisdiction over the implementation, interpretation,
13                         administration, and consummation of the Settlement; and over all parties to the
14                         Settlement for the purpose of taking such other actions as may be necessary to
15                         administer, implement, or enforce the Settlement.
16                                  VI. EFFECT OF NON-APPROVAL
17          12.     If this Settlement is not preliminarily or finally approved by the Court, this Settlement
18   shall be null and void, except this provision shall not apply to non-material procedural matters, such as
19   those related to the timing and sequence of the approval process for this Settlement as directed by the
20   Court. In the event of such non-approval, (a) nothing in this Settlement shall be construed as a
21   determination, admission, or concession of any issue in the Action, and nothing in this Settlement may be
22   offered into evidence in any trial on the merits of the claims asserted in this Action; (b) the Parties
23   expressly reserve their rights with respect to the prosecution and defense of the Action as if this
24   Settlement never existed; and (c) the Action will revert to the status that existed before the Settlement
25   Agreement’s execution date, including the need to reset a new trial date.
26          13.     Because this Agreement settles an injunctive relief-only, Rule 23(b)(2) Class as defined
27   above, and Class Members are not entitled to opt-out, the Parties agree that notice to the Class is not

28   required. As a result, the Court can finally approve the Settlement without first granting preliminary
                                                  7
30
                         STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                     Case No. 16-cv-04721-VC
            Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 10 of 21



 1   approval. To the extent the Court requires that notice be provided to the Class for approval to be ordered,
 2   the Parties and their respective counsel will cooperate with each other and do all things reasonably
 3   necessary to effectuate that notice. Expedia will bear the costs of providing any Court-required notice.
 4                                     VII. PARTIES’ AUTHORITY
 5          14.     The respective signatories to the Settlement represent that they are fully authorized to
 6   enter into this Settlement and bind the respective Parties to its terms and conditions.

 7                                    VIII. MUTUAL COOPERATION
 8          15.     The Parties agree to fully cooperate with each other to accomplish the terms of this
 9   Settlement, including but not limited to, execution of such documents and to take such other action as
10   may reasonably be necessary to implement the terms of this Settlement. The Parties shall use their best
11   efforts, including all efforts contemplated by this Settlement and any other efforts that may become
12   necessary by order of the Court, or otherwise, to effectuate the terms of this Settlement. As soon as
13   practicable after execution of this Settlement, Class Counsel shall, with the assistance and cooperation of
14   Defendant and its counsel, take all necessary steps to secure the Court’s final approval.
15                                     IX. NO PRIOR ASSIGNMENTS
16          16.     The Parties and Class Counsel represent, covenant, and warrant that they have not directly
17   or indirectly, assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any
18   person or entity any portion of any liability, claim, demand, action, cause of action, or right released and
19   discharged in this Settlement.
20                                                X. NOTICES
21          17.     Unless otherwise specifically provided, all notices, demands or other communications in
22   connection with this Settlement Agreement shall be in writing and shall be sent to counsel for the Parties
23   as listed on the caption page of this agreement.
24                                          XI. CONSTRUCTION
25          18.     The Parties agree that the terms and conditions of this Settlement are the result of lengthy,
26   intensive arm’s-length negotiations between the Parties and that this Settlement shall not be construed in
27   favor of or against any Party by reason of the extent to which any Party or its counsel participated in the

28
                                                  8
30
                         STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                     Case No. 16-cv-04721-VC
            Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 11 of 21



 1   drafting of this Settlement. The Parties have entered into this Settlement voluntarily and without duress
 2   or undue influence.
 3                              XII. CAPTION AND INTERPRETATIONS
 4          19.     Paragraph or Section titles or captions contained herein are inserted as a matter of
 5   convenience and for reference, and in no way define, limit, extend, or describe the scope of this
 6   Settlement or any provision. Each term of this Settlement is contractual and not merely a recital.

 7                                         XIII. MODIFICATION
 8          20.     This Settlement may not be changed, altered, or modified, except in writing, (and, after it
 9   has been submitted to the Court, after any such changes have been approved by the Court). This
10   Settlement may not be discharged except by performance in accordance with its terms or by a writing
11   signed by the Class Counsel and Defense Counsel.
12                                         XIV. TERMINATION
13          21.     This Settlement may be terminated by either Plaintiffs or Expedia by serving on counsel
14   for the opposing party and filing with the Court a written notice of termination within ten (10) business
15   days (or such longer time as may be agreed between Class Counsel and Expedia) after any of the
16   following occurrences: (i) the Court materially modifies, or materially amends or changes the Settlement,
17   (ii) the Court declines to enter without material change the material terms in the proposed Preliminary
18   Approval Order or the Final Order and Judgment; or (iii) an appellate court reverses the Final Order and
19   Judgment, and the Settlement is not reinstated and finally approved without material change by the Court
20   on remand.
21                                     XV. INTEGRATION CLAUSE
22          22.     This Settlement contains the entire agreement between the Parties relating to the resolution
23   of the Action, and all prior or contemporaneous agreements, understandings, representations, and
24   statements, whether oral or written and whether by a party or such party’s legal counsel, are merged in
25   this Settlement. No rights under this Settlement may be waived except in writing.
26                                     XVI. BINDING ON ASSIGNS
27          23.     This Settlement shall be binding upon and inure to the benefit of the Parties and their

28   respective heirs, trustees, executors, administrators, successors, and assigns.
                                                    9
30
                           STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                       Case No. 16-cv-04721-VC
             Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 12 of 21



 1                                       XVII. COUNTERPARTS
 2           24.     This Settlement may be executed in counterparts, and when each Party has signed and
 3   delivered at least one such counterpart, each counterpart shall be deemed an original, and, when taken
 4   together with other signed counterparts, shall constitute one Settlement, which shall be binding upon and
 5   effective as to all Parties.
 6                                     XVIII. GOVERNING LAW

 7           25.     This Settlement and Exhibit A attached hereto shall be deemed to have been negotiated,
 8   executed, and delivered, and to be wholly performed, in the State of California. The rights and
 9   obligations of the Parties under this Settlement shall be construed and enforced in accordance with, and
10   be governed by, the substantive and procedural laws of the State of California without regard to
11   California’s choice of law principles.
12                                  XIX. CONTINUING JURISDICTION
13           26.     Except as otherwise specifically provided for herein, the Court shall retain jurisdiction to
14   construe, interpret, and enforce this Settlement, and to hear and adjudicate any dispute arising from or
15   related to the Settlement.
16
17   The Parties have agreed to the terms of this Settlement Agreement and have signed below:
18
19
20
21
22
23
24
25
26
27

28
                                                   10
30
                          STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                      Case No. 16-cv-04721-VC
Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 13 of 21
Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 14 of 21
DocuSign Envelope ID: 35570A8C-6FED-4C6F-95C1-75EF3CB8AF5C
                    Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 15 of 21



        1   Dated: January 28, 2021                          BUCKEYE TREE LODGE AND SEQUOIA
                                                             VILLAGE INN, LLC
        2
        3
        4                                                    Dennis Villavicencio
                                                             Owner
        5
        6   Dated: January 28, 2021                          2020 O Street CORPORATION, INC. D/B/A THE
                                                             MANSION ON O STREET
        7
        8
        9                                                    Ted Spero
                                                             President
      10
      11    Dated: January 28, 2021                          PROSPECT HISTORIC HOTEL
      12
      13
                                                             Fred Wickman
      14                                                     Manager
      15
            Dated: January 28, 2021                          SHILOH MORNING INN, LLC
      16
      17
      18                                                     David Pfau
                                                             Manager
      19
      20
      21
      22
      23
      24
      25
      26
      27

      28
                                                           11
      30
                                  STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
      31                                                                        Case No. 16-cv-04721-VC
Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 16 of 21
DocuSign Envelope ID: 69417D5C-165F-423B-8C9A-8BF6245090CC
                     Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 17 of 21



        1   Dated: February 2, 2021                          EXPEDIA, INC.
        2
        3
                                                             Name
        4                                                    Title
        5
            Dated: February 2, 2021                          ORBITZ, LLC
        6

        7
        8                                                    Name
                                                             Title
        9
      10    Dated: February 2, 2021                          HOTELS.COM, L.P.
      11
      12
                                                             Name
      13                                                     Title
      14
            Dated: February 2, 2021                          HOTELS.COM GP, LLC
      15
      16
      17                                                     Name
                                                             Title
      18
      19
      20    Approved as to Form and Content:
      21
      22
      23
      24
      25
      26
      27

      28
                                                           12
      30
                                  STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
      31                                                                        Case No. 16-cv-04721-VC
Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 18 of 21
           Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 19 of 21



 1                                           PATTERSON LAW GROUP, APC
     Dated: February 2, 2021
 2

 3                                           By:

 4                                           Attorneys for Plaintiffs and the Class

 5
     Dated: February 2, 2021                 CUNEO GILBERT & LaDUCA, LLP
 6

 7
                                             By:
 8
                                             Attorneys for Plaintiffs and the Class
 9
10   Dated: February 2, 2021                 RICHA LAW GROUP

11

12                                           By:

13

14   Dated: February 2, 2021                 COVINGTON & BURLING LLP

15

16                                           By:

17                                           Attorneys for Defendants

18

19
20

21

22

23

24

25

26

27

28
                                               13
30
                      STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
31                                                                  Case No. 16-cv-04721-VC
Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 20 of 21
DocuSign Envelope ID: 69417D5C-165F-423B-8C9A-8BF6245090CC
                     Case 3:16-cv-04721-VC Document 246-4 Filed 02/24/21 Page 21 of 21



        1                                                    PATTERSON LAW GROUP, APC
            Dated: February 2, 2021
        2
        3                                                    By:

        4                                                    Attorneys for Plaintiffs and the Class
        5
            Dated: February 2, 2021                          CUNEO GILBERT & LaDUCA, LLP
        6
        7
                                                             By:
        8
                                                             Attorneys for Plaintiffs and the Class
        9
      10    Dated: February 2, 2021                          RICHA LAW GROUP

      11

      12                                                     By:

      13

      14    Dated: February 2, 2021                          COVINGTON & BURLING LLP
      15

      16                                                     By:

      17                                                     Attorneys for Defendants

      18

      19

      20

      21
      22

      23

      24

      25

      26

      27

      28
                                                           13
                                  STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE
                                                                                Case No. 16-cv-04721-VC
